EXHIBIT 10.9

WASHINGTON MUTUAL, INC.

RESOLUTION OF THE HUMAN RESOURCES COMMITTEE
REGARDING WM ADVISORS, INC. AND THE DEFERRED COMPENSATION PLAN,
THE SUPPLEMENTAL EMPLOYEES’ RETIREMENT PLAN AND THE
SUPPLEMENTAL EXECUTIVE RETIREMENT ACCUMULATION PLAN

WHEREAS, Washington Mutual, Inc. (the “Company”) sponsors the Washington Mutual,
Inc. Deferred Compensation Plan, the Supplemental Executive Retirement
Accumulation Plan (“SERAP”), and the Supplemental Employees’ Retirement Plan
(“SERP”, and collectively, the “Plans”) to provide retirement benefits to
certain executives, senior officers and highly compensated employees;

WHEREAS, the Company has entered into an agreement whereby the Principal Life
Insurance Company (“Principal”) will acquire all of the shares of WM Advisors,
Inc. (“WMAI”), a subsidiary of Washington Mutual (the “Sale”) and will merge
WMAI into Principal;

WHEREAS, certain current employees of WMAI are participants in one or more of
the Plans (the “Participants”);

WHEREAS, effective immediately before the Sale, the Company desires to spin off
 all of the liabilities associated with the Participants in the Plans to new
plans to be sponsored by WMAI (the “WM Advisors Plans”), which such WM Advisors
Plans shall be identical to the Plans except that (i) references to the Company
shall instead refer to WMAI where appropriate, and (ii) all benefit accruals
under the WM Advisors Plans (including, for the avoidance of doubt, pay credits
and interest credits where applicable) shall be frozen as of the date of the
Sale, and Participants’ accrued benefits shall not increase thereafter

WHEREAS, because the liabilities under the Plans with respect to the
Participants are being spun off to WMAI and the Participants are expected to
continue employment with WMAI, no Participant will experience a “separation from
service” (within the meaning of Section 409A of the Internal Revenue Code)
solely as a result of the Sale; and

WHEREAS, because the definition of “Compensation” in the SERP and SERAP refer to
the definition of compensation in the WaMu Pension Plan, and due to changes in
the WaMu Pension Plan, the definition in the SERP and SERAP must be amended to
avoid a reduction in benefits;

WHEREAS, the Human Resources Committee has the authority to amend the Plans;

NOW, THEREFORE, IT IS HEREBY RESOLVED that the liabilities and accruals
associated with the Participants in the Plans are hereby spun off to the
corresponding WM Advisors Plans, which such WM Advisors Plans shall be identical
to the Plans except that


--------------------------------------------------------------------------------


(i) references to the Company shall instead refer to WMAI where appropriate, and
(ii) all benefit accruals under the WM Advisors Plans (including, for the
avoidance of doubt, pay credits and interest credits where applicable) shall be
frozen as of the date of the Sale, and Participants’ accrued benefits under the
WM Advisors Plans shall not increase thereafter; and

FURTHER RESOLVED that, effective immediately before the Sale, the Participants
shall accrue no additional benefits under the Plans and shall have no further
rights under the Plans (including, without limitation, the right to any payment
under the Plans);

FURTHER RESOLVED that, subject to its consent, WMAI shall be the sponsor of the
WM Advisors Plans;

FURTHER RESOLVED, that the amendments substantially as set forth in Attachment A
are hereby adopted with respect to the WM Advisor Plans, and where indicated in
Attachment A, to the Plans.

FURTHER RESOLVED that the Company’s Executive Vice President - Human Resources
is further authorized and directed to take any actions he deems necessary to
carry out the intent of this resolution, including but not limited to making any
changes he deems necessary to Attachment A, directing the Company’s third party
administrator to prepare any necessary documents and records, to notify the
Participants, and to collaborate with employees and outside counsel of
Principal.


--------------------------------------------------------------------------------


ATTACHMENT A

AMENDMENT TO THE DEFERRED COMPENSATION PLAN

1.                                       Benefit Credits Frozen.  Effective as
of the date of the closing of the sale of WM Advisors, Inc. to Principal (the
“Closing”), there shall be no further credits under Section 4 of the Plan with
respect to any participants who are currently employees of WM Advisors, Inc. or
Washington Mutual, Inc. and any of its subsidiaries and who also become
employees of the Principal pursuant to an agreement between Washington Mutual,
Inc. and the Principal (the “Specified Participants”).  Any elections previously
filed by Specified Participants to defer compensation under this section shall
be null and void as of the Closing.

2.                                       Interest Credits Frozen.  Effective as
of the Closing, there shall be no further interest credits under Section 4, 3 to
the accounts of any of the Specified Participants.

3.                                       WM Advisors, Inc.  is Successor
Sponsor.  Effective immediately, WM Advisors, Inc. shall become the successor
sponsor of the plan that covers the Specified Participants, and Section 1.5 is
hereby replaced in its entirety by the following:

“Company” means WM Advisors, Inc.

In addition, the preamble is hereby amended by replacing the last sentence of
the preamble with the following:

The “Deferred Compensation Plan” was amended and restated effective July 20,
2004 as set forth herein.  The Plan was also amended effective October 17, 2006
to spin off the portion of the Plan that applies to employees of WM Advisors,
Inc. (“WMAI”) in anticipation of the closing of the sale of WMAI to Principal
Life Insurance Company.  To that end, benefit credits and other credits were
frozen on the date of the closing.

AMENDMENT TO THE SUPPLEMENTAL EXECUTIVE

RETIREMENT ACCUMULATION PLAN

1.                                       Benefit Credits Frozen.  Effective as
of the date of the closing of the sale of WM Advisors, Inc. to Principal (the
“Closing”), there shall be no further credits under Section 3.2 of the Plan with
respect to any participants who are currently employees of WM Advisors, Inc. or
Washington Mutual, Inc. and any of its subsidiaries and who also become
employees of Principal pursuant to an agreement between Washington Mutual, Inc.
and Principal (the “Specified Participants”).  Any elections previously filed by
Specified Participants to defer compensation under this section shall be null
and void as of the Closing.


--------------------------------------------------------------------------------


2.                                       Interest Credits Frozen.  Effective as
of the Closing, there shall be no further interest credits pursuant to Section
3.3 to the accounts of any of the Specified Participants.

4.                                       WM Advisors, Inc.  is Successor
Sponsor.  Effective immediately, WM Advisors, Inc. shall become the successor
sponsor of the plan that covers the Specified Participants, and Section 1.5 is
hereby replaced in its entirety by the following:

“Company” means WM Advisors, Inc.

In addition, the preamble is hereby amended by replacing the last sentence of
the preamble with the following:

The “Deferred Compensation Plan” was amended and restated effective July 20,
2004 as set forth herein.  The Plan was also amended effective October 17, 2006
to spin off the portion of the Plan that applies to employees of WM Advisors,
Inc. (“WMAI”) in anticipation of the closing of the sale of WMAI to Principal
Life Insurance Company.  To that end, benefit credits and other credits were
frozen on the date of the closing.

3.                                       Definition of Compensation.  The
following amendment applies to both the SERAP that was spun off and to the SERAP
that continues to be sponsored by Washington Mutual, Inc.  Section 2.6 is
replaced in it’s entirety by the following:

Compensation.   A Participant’s compensation, determined according to the
definition of “compensation” under the Pension Plan for the Plan Year plus any
amounts deferred under Section 3.1(a) of the Deferred Compensation Plan, without
regard to the limitations of section 401(a)(17) of the Code contained in the
Pension Plan, that is actually paid or made available to the Participant during
such year, less the maximum amount of compensation that can be considered under
section 401(a)(17)(A) of the Code, as adjusted by section 401(a)(17)(B) of the
Code.

AMENDMENT TO THE SUPPLEMENTAL EMPLOYEES’ RETIREMENT PLAN

1.                                       Benefit Credits Frozen.  Effective as
of the date of the closing of the sale of WM Advisors, Inc. to Principal (the
“Closing”), there shall be no further credits under Section 3.2 of the Plan with
respect to any participants who are currently employees of WM Advisors, Inc. or
Washington Mutual, Inc. and any of its subsidiaries and who also become
employees of Principal pursuant to an agreement between Washington Mutual, Inc.
and Principal (the “Specified Participants”).  Any elections previously filed by
Specified Participants to defer compensation under this section shall be null
and void as of the Closing.


--------------------------------------------------------------------------------


2.                                       Interest Credits Frozen.  Effective as
of the Closing, there shall be no further interest credits pursuant to Section
3.3 to the accounts of any of the Specified Participants.

5.                                       WM Advisors, Inc.  is Successor
Sponsor.  Effective immediately, WM Advisors, Inc. shall become the successor
sponsor of the plan that covers the Specified Participants, and Section 1.5 is
hereby replaced in its entirety by the following:

“Company” means WM Advisors, Inc.

In addition, the preamble is hereby amended by replacing the last sentence of
the preamble with the following:

The “Deferred Compensation Plan” was amended and restated effective July 20,
2004 as set forth herein.  The Plan was also amended effective October 17, 2006
to spin off the portion of the Plan that applies to employees of WM Advisors,
Inc. (“WMAI”) in anticipation of the closing of the sale of WMAI to Principal
Life Insurance Company.  To that end, benefit credits and other credits were
frozen on the date of the closing.

3.                                       Definition of Compensation.  The
following amendment applies to both the SERP that was spun off and to the SERAP
that continues to be sponsored by Washington Mutual, Inc.  Section 2.6 is
replaced in it’s entirety by the following:

Compensation.   A Participant’s compensation, determined according to the
definition of “compensation” under the Pension Plan for the Plan Year plus any
amounts deferred under Section 3.1(a) of the Deferred Compensation Plan, without
regard to the limitations of section 401(a)(17) of the Code contained in the
Pension Plan, that is actually paid or made available to the Participant during
such year, less the maximum amount of compensation that can be considered under
section 401(a)(17)(A) of the Code, as adjusted by section 401(a)(17)(B) of the
Code.


--------------------------------------------------------------------------------